958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Isaiah GARRIS, Petitioner-Appellant,v.Patrick WHALEN, Warden, Respondent-Appellee.
No. 92-6120.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 18, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-91-604-3)
David Isaiah Garris, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
David Isaiah Garris appeals from the district court's order dismissing without prejudice his petition filed pursuant to 28 U.S.C. § 2241 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   Garris v. Whalen, No. CA-91-604-3 (E.D.Va. Dec. 27, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Garris' first two claims clearly attack the validity of his conviction or sentences.   We cannot say that the district court's similar interpretation of Garris's third claim was erroneous.   If, however, Garris was attempting to attack the execution of his sentences in his third claim, he may file another 2241 petition more clearly raising that claim after exhausting administrative remedies